989 A.2d 912 (2010)
COMMONWEALTH of Pennsylvania ex rel. Joseph A. ELLIOTT, Sr., Le Jure, Institution Number: CA1717 169 Progress Drive, Waynesburg, Pennsylvania 15370, Petitioner
v.
COMMONWEALTH of Pennsylvania, COURT OF COMMON PLEAS OF CUMBERLAND COUNTY, Pennsylvania Criminal/Civil Division, the Honorable Judge Edgar B. Bayley, 1 Courthouse Square, Carlisle, Pennsylvania XXXXX-XXXX, Respondent.
No. 151 EM 2009.
Supreme Court of Pennsylvania.
February 25, 2010.

ORDER
PER CURIAM.
AND NOW, this 25th day of February, 2010, the Application for Leave to File Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of Common Pleas of Cumberland County is directed to adjudicate the matter filed at XXXX-XXXXX within 120 days of this order. The Prothonotary is directed to strike the name of the jurist from the caption.